DETAILED ACTION
This office action is in response to the communication received on 11/07/2018 concerning application no. 16/182,650 filed on 11/07/2018.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 9-10, recite “adjusting the RF applicator to maximize the peak-to-peak amplitude of bipolar acoustic signals”. This claim element should be amended to “adjusting the RF applicator to maximize [[the]] a peak-to-peak amplitude of adjusted.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“tuning element configured to alter…” in claim 12: Paragraph 0017 teaches that the tuning element extend into a waveguide. Paragraph 0050 teaches an embodiment where tuning elements are placed into the housing and comprise a head and threaded rod. 

“adjustable feature configured to manipulate…” in claim 15: Paragraphs 0017-0018 teaches that the adjustable feature can be a tuning element or a volume adjusting feature.

“heating element configured to alter…” in claims 14 and 19: A review of the original specification does not appear to set forth a corresponding structure for the claimed “heating element”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1, recites “radio-frequency” and “RF” in lines 3,7, and 9-12. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is placed in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.


Claim 2, recites “RF” in line 2. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 5, recites “RF” in lines 1 and 3-6. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired 
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 8, recites “radio-frequency” and “RF” in lines 4-5 and 9-10. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.


Claim 9 recites the limitation "the setting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11, recites “RF” in line 1. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 12, recites “RF” in lines 1-2. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by 
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 12, line 2, recites “an impedance of a waveguide”. This claim element is indefinite as it would be unclear to one with ordinary skill in the art if the claim element is referring to a thermal impedance of the waveguide, electrical impedance of the waveguide, or an electromagnetic impedance of the waveguide.
For purposes of examination, the Office is considering “an impedance of a waveguide” to be referring to the electromagnetic impedance of the waveguide.

Claim 13, recites “radio-frequency” and “RF” in line 1. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in 
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 14, recites “RF” in lines 1-2. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.


Claim 15, recites “radio-frequency” and “RF” in lines 3-4 and 7. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.

Claim 16 recites the limitation "the impedance" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16, line 4, recites “the impedance of the waveguide”. This claim element is indefinite as it would be unclear to one with ordinary skill in the art if the claim element is referring to a thermal 
For purposes of examination, the Office is considering “the impedance of the waveguide” to be referring to the electromagnetic impedance of the waveguide.

Claim 18 recites the limitation "the internal volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20, recites “radio-frequency” and “RF” in lines 3, 7, 9-10, and 13-14. A radio-frequency is defined as “a measurement representing the oscillation rate of electromagnetic radiation spectrum, or electromagnetic radio waves, from frequencies ranging from 300 GHz to as low as 9 kHz” by https://searchnetworking.techtarget.com/definition/radio-frequency. RF signals are electromagnetic and, of necessity, preclude a direct connection. The instant application is directed to a device that is places in contact with the surface and wired to perform (See instant application’s Fig. 1 showing the wired connection to the thermoacoustic system 26 to RF applicator 36 and Figs. 5 and 8 which show the contact). There is no disclosure that the instant application considered a wireless embodiment. Therefore, it is unclear how application of RF electrical charges is achieved. According to MPEP 2173.05(a)(III), “Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art”.
For purposes of examination, the Office is considering “RF” or “radiofrequency” to be a high frequency current.


For purposes of examination, the Office is considering a pipe that delivers an alteration in temperature as a “heating element”

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791).

Regarding claim 1, Wang teaches method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 
(i) directing with a radio frequency (RF) applicator (External source, matching layer, and waveguide in Fig. 1), one or more RF energy pulses into the tissue region of interest (Paragraph 4 of the Introduction section teaches that the thermoacoustic imaging (TAI) is implemented on breast tissue 
(ii) detecting with an acoustic receiver (Transducer array in Fig. 1), at least one bipolar acoustic signal generated in the tissue region of interest in response to the RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
(iii) adjusting the RF applicator to maximize the peak-to-peak amplitude of bipolar acoustic signals generated in the tissue region of interest in response to RF energy pulses generated by the adjusted RF applicator (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 10 GHz value is shown to have a pk-pk amplitude of 0.6 mPa. This is the maximum value under the RF frequency range as per the specification); and 
(iv) directing with the adjusted RF applicator, one or more RF energy pulses into the region of interest (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal that can have a pulse repetition rate).

Regarding claim 2, Wang teaches the method of claim 1, as discussed above.


Regarding claim 3, Wang teaches the method in claim 2, as discussed above.
Wang further teaches a method, further comprising determining one or more parameters of the object of interest from the thermoacoustic imaging (Fig. 9 shows the target boundaries distance to the transducer plane. Furthermore, shows the target’s spatial relationship to its surroundings).

Regarding claim 5, Wang teaches the method in claim 1, as discussed above.
Wang further teaches a method, wherein adjusting the RF applicator comprises at least one of: 
adjusting a distance between the RF applicator and the tissue region of interest (Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model);
adjusting an impedance of the RF applicator (Paragraph 3 of the Description of TAI Setup Section teaches that the power transmission efficiency of the waveguide can be enhanced with proper impedance matching).
	
Regarding claim 8, Wang teaches a system for enhancing radio frequency energy delivery to a tissue region of interest comprising an object of interest and a reference that are separated by at least one boundary (Fig. 1 shows the breast model with a specific target point. Fig. 9 shows the imaged target and the boundary is shown in white dashes. Paragraphs 1-2 of the Dielectric Properties of Artificially Defined Breast Tissues Section teach the different groups of samples that are used to represent the different parts of breast tissue. This is allow to study the contrast of malignant and normal breast and glandular tissues along with the relationship of fatty tissue to water content), the system comprising: 

one or more processors (A processer capable of controlling transmission and reception of signals for signal processing is inherently present in the TAI system mentions in paragraph 5 of the Introduction section) configured to: 
process received bipolar acoustic signals during calibration of the RF applicator to determine a setting for the RF applicator that yields acoustic bipolar signals with maximum peak-to-peak amplitudes (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 10 GHz value is shown to have a pk-pk amplitude of 0.6 mPa. This is the maximum value under the RF frequency range as per the specification).

Regarding claim 9, Wang teaches the system in claim 8, as discussed above. 
Wang further teaches a system, wherein the one or more processors (A processer capable of controlling transmission and reception of signals for signal processing is inherently present in the TAI system mentions in paragraph 5 of the Introduction section) are further configured to: 


Regarding claim 11, Wang teaches the system in claim 8, as discussed above.
Wang further teaches a system, wherein a distance between the RF applicator and the tissue region of interest is adjustable (Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model).

Regarding claim 20, Wang teaches a method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 
(i) directing, using a radio frequency (RF) applicator (External source, matching layer, and waveguide in Fig. 1), one or more RF energy pulses into the tissue region of interest (Paragraph 4 of the Introduction section teaches that the thermoacoustic imaging (TAI) is implemented on breast tissue phantoms or real breasts. The frequency spectrum of microwaves that are used are from 2.3 to 12 GHz. This falls within the range of frequencies established in paragraph 0041 of Applicant’s specification), the tissue region of interest comprising an object of interest and at least one reference that are separated by at least one boundary (Fig. 1 shows the breast model with a specific target point. Fig. 9 shows the imaged target and the boundary is shown in white dashes. Paragraphs 1-2 of the Dielectric Properties of 
(ii) detecting, using an acoustic receiver (Transducer array in Fig. 1), at least one bipolar acoustic signal generated in the tissue region of interest in response to the RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 
teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
(iii) adjusting the RF applicator (Paragraph 3 of the Description of TAI Setup Section teaches that the power transmission efficiency of the waveguide can be enhanced with proper impedance matching. Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model).
(iv) directing, using the adjusted RF applicator, one or more RF energy pulses into the region of interest (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal that can have a pulse repetition rate); 
(v) detecting, using the acoustic receiver, at least one bipolar acoustic signal generated in the tissue region of interest in response to the RF energy pulses generated by the adjusted RF applicator and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
 (vi) comparing the peak-to-peak amplitude determined at step (v) with a previously determined peak-to-peak amplitude (Fig. 7 shows the peak to peak signals at 10GHz, 11 GHz, and 12 GHz being compared to each other); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view of Manojit Pramanik et al. ("Thermoacoustic and Photoacoustic Sensing of Temperature", October 2009, Journal of Biomedical Optics, Vol. 14(5))

Regarding claim 4, Wang teaches the method in claim 3, as discussed above.
	However, Wang is silent regarding a method, wherein the one or more parameters of the object of interest comprise at least one of fractional fat content and temperature.
	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Pramanik teaches a method, wherein the one or more parameters of the object of interest comprise at least one of fractional fat content and temperature (Table 2 shows the temperature of the turkey breast tissue 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Pramanik teaching of the study of the target’s parameters. The parameter being the temperature of the target. This modified method would allow the user to monitor tissue with a high spatial resolution and high temperature sensitivity in real-time (Paragraph 1 of the Introduction Section).

Regarding claim 10, Wang teaches the system in claim 9, as discussed above.
	However, Wang is silent regarding a system, wherein the one or more parameters of the object of interest are at least one of fractional fat content and temperature.
In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Pramanik teaches a method, wherein the one or more parameters of the object of interest are at least one of fractional fat content and temperature (Table 2 shows the temperature of the turkey breast tissue using the thermoacoustic measurements. Fig. 2 shows the thermoacoustic signals’ relationship to the temperature. Paragraph 3 of the Introduction section teaches that this teaching can be used for breast cancer imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Pramanik teaching of the study of the target’s parameters. The parameter being the temperature of the target. This modified system would allow the user to monitor tissue with a high spatial resolution and high temperature sensitivity in real-time (Paragraph 1 of the Introduction Section).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October .

Regarding claim 6, Wang teaches the method in claim 1, as discussed above.
	However, Wang is silent regarding a method, wherein the boundary is at a location between at least two different types of tissue.
	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Bauer teaches a method, wherein the boundary is at a location between at least two different types of tissue (Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Bauer’s teaching of the separation of two different types of tissue. This modified method would allow the user to be able to detect smaller  (Paragraph 1 of the Introduction Section).

Regarding claim 7, modified Wang teaches the method in claim 6, as discussed above. 	However, Wang is silent regarding a method, wherein the two different types of tissue are one of: 
muscle and fat.
	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Bauer teaches a method, wherein the two different types of tissue are one of: 
muscle and fat (Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue).
.

Claim 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view of Hancock et al. (PGPUB No. US 2019/0216541).

Regarding claim 12, Hancock teaches the system in claim 8, as discussed above.
	However, Wang is silent regarding a system, wherein the adjustable RF applicator comprises at least one tuning element configured to alter an impedance of a waveguide of the RF applicator.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches a system, wherein the adjustable RF applicator comprises at least one tuning element configured to alter an impedance of a waveguide of the RF applicator (Paragraph 0087 teaches that the insert 28 is able to be placed in the waveguide. This alters the distribution of electromagnetic frequency energy. Paragraph 0014 teaches that this change to the waveguide adjusts the impedance to the skin tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of controlling the impedance of a waveguide of the RF applicator with a tuning element. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 13, Wang teaches the system in claim 8, as discussed above.

	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches wherein the adjustable RF applicator comprises a waveguide having an adjustable volume (Paragraph 0087 teaches that the inserts 28 are able to change the dimensions of the aperture of the waveguide when they are place inside. See Fig. 14).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of a waveguide with an adjustable volume. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 14, Wang teaches the system in claim 8, as discussed above.
However, Wang is silent regarding a system, wherein the adjustable RF applicator comprises at least one heating element configured to alter a temperature within a waveguide of the RF applicator.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches wherein the adjustable RF applicator comprises at least one heating element configured to alter a temperature within a waveguide of the RF applicator (Paragraph 0103 teaches a cooling feed structure that is feeding into the waveguide 20a. See Fig. 8. This launches pulses of cooling medium into the waveguide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of the alteration of the temperature within the volume of a waveguide. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

	Regarding claim 15, Wang teaches an adjustable radio frequency applicator comprising: 

at least one radio frequency (RF) emitter (External Source in Fig. 1) positioned within the waveguide and configured to generate RF energy pulses (Paragraph 1 of the Description of TAI Setup Section teaches that the waveguide is able to emit signal pulses. Paragraph 4 of the Introduction section teaches that the waveguide is able to emit across a spectrum of 2.3 to 12 GHz. Fig. 1 shows the external source within the waveguide), the waveguide configured to direct generated RF pulses towards a tissue region of interest (Fig. 1 shows the external source and waveguide facing the target placed above it); and 
	However, Wang is silent regarding an RF applicator, comprising:
at least one adjustable feature configured to manipulate a characteristic of the waveguide to adjust a frequency of the directed RF energy pulses.

	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches an RF applicator, comprising:
at least one adjustable feature configured to manipulate a characteristic of the waveguide to adjust a frequency of the directed RF energy pulses (Paragraph 0087 teaches that the insert 28 is able to be placed in the waveguide. This alters the distribution of electromagnetic frequency energy. Paragraph 0014 teaches that this change to the waveguide adjusts the impedance to the skin tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of an adjustable feature that manipulates a characteristic to adjust the frequencies. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 16, modified Wang teaches the RF applicator in claim 15, as discussed above.

	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches and RF applicator, wherein the at least one adjustable feature is at least one tuning element that extends into the waveguide (Inserts 28 are shown to be placed inside the waveguide), the extent to which the at least one tuning element extends into the waveguide being adjustable to alter the impedance of the waveguide (Paragraph 0087 teaches that the insert 28 is able to be placed in the waveguide. This alters the distribution of electromagnetic frequency energy. Paragraph 0014 teaches that this change to the waveguide adjusts the impedance to the skin tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of an adjustable impedance of the waveguide. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 17, modified Wang teaches the RF applicator in claim 16, as discussed above.
	However, Wang is silent regarding an RF applicator, wherein the at least one tuning element comprises a plurality of tuning elements.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches and RF applicator, wherein the at least one tuning element comprises a plurality of tuning elements (Fig. 14 shows two inserts 28 placed inside the waveguide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of multiple tuning elements. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).


	However, Wang is silent regarding an RF applicator, wherein the at least one adjustable feature is a volume-adjusting feature configured to adjust the internal volume of the waveguide.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches and RF applicator, wherein the at least one adjustable feature is a volume-adjusting feature configured to adjust the internal volume of the waveguide (Paragraph 0087 teaches that the inserts 28 are able to change the dimensions of the aperture of the waveguide when they are place inside. See Fig. 14).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of a volume adjusting feature placed inside the waveguide. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 19, modified Wang teaches the RF applicator in claim 15, as discussed above.
	However, Wang is silent regarding an RF applicator, wherein the at least one adjustable feature is at least one heating element configured to alter a temperature within the waveguide.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches and RF applicator, wherein the at least one adjustable feature is at least one heating element configured to alter a temperature within the waveguide (Paragraph 0103 teaches a cooling feed structure that is feeding into the waveguide 20a. See Fig. 8. This launches pulses of cooling medium into the waveguide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Hancock’s teaching of the alteration of temperature within a waveguide. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                      




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793